1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 DANIEL LESTER STOKES,

 8          Worker-Appellant,

 9 v.                                                                           NO. 30,934

10 NEW MEXICO DEPARTMENT OF
11 TRANSPORTATION and STATE OF
12 NEW MEXICO RISK MANAGEMENT,

13          Employer/Insurer-Appellee.

14 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
15 Gregory D. Griego, Workers’ Compensation Judge

16 Tony Couture,
17 Albuquerque, NM

18 for Appellant

19 David L. Skinner
20 Albuquerque, NM

21 for Appellee


22                                 MEMORANDUM OPINION

23 VIGIL, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4       AFFIRMED.

5       IT IS SO ORDERED.



6                                              _______________________________
7                                              MICHAEL E. VIGIL, Judge


8 WE CONCUR:



 9 _________________________________
10 CYNTHIA A. FRY, Judge



11 _________________________________
12 RODERICK T. KENNEDY, Judge




                                           2